DETAILED ACTION

This action is in response to the amendment filed on 7/28/21.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in an interview with Victor Wasylyna on 9/8/21.
The application has been amended as follows: 
In the Specification:
In paragraph [0001] after “filed on September 30, 2014” insert - - , now U.S. Patent 10,632,718 - -.
In the Claims:
In claim 12, line 1 delete “forming of the reinforcement layup” and insert therein - - positioning - -.
In claim 13, line 1 delete “forming of the reinforcement layup” and insert therein - - positioning - -.
In claim 13, line 3 delete “the fiber bundle”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendments filed on 7/28/21 the previous rejections set forth in the Office action mailed on 5/7/21 are withdrawn.  The prior art of record (including Nishimura et al. (U.S. Patent 6,995,099) and Dzenis et al. (U.S. Patent 6,265,333) each described in full detail in the Office action) fails to teach or suggest a method for forming a composite structure and a method for forming a fiber layer as claimed and including the filament interlayer comprises a filament network comprising: first discontinuous filaments, the first discontinuous filaments comprising a polymeric material having a first length between 15 micrometers and 15 millimeters and a melting temperature between 50 oC and 175 oC; second discontinuous filaments entangled with the first discontinuous filaments, the second discontinuous filaments comprising a stiff material having a second length between 30 millimeters and 100 millimeters and a melting temperature greater than 175 oC; and third discontinuous filaments entangled with the first discontinuous filaments and the second discontinuous filaments, the third discontinuous filaments comprising a functional material having a third length between 15 millimeters and 30 millimeters and a melting temperature greater than 175 oC.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746